FILED
                            NOT FOR PUBLICATION                             JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30214

               Plaintiff - Appellee,             D.C. No. 2:10-cr-06097-LRS-1

  v.
                                                 MEMORANDUM *
CLAUDIA FARIAS-SANCHEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS and SILVERMAN, Circuit Judges.

       Claudia Farias-Sanchez appeals from the 30–month sentence imposed

following her guilty-plea conviction for being found in the United States after

deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Farias-Sanchez contends that the sentence was substantively unreasonable.

Her sentence below the Guidelines range was not substantively unreasonable in

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                   11-30214